EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev (Reg. No. 72,500) on 27 July 2022.  
The application has been amended as follows with respect to the entered claim amendment filed 08 July 2022: 

In claim 1, lines 4-6: “obtaining a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports;” has been deleted;

In claim 1, line 7: “if the first CSI PUCCH is obtained successfully” has been changed to --if a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports is obtained--;

In claim 1, line 9: “if the first CSI PUCCH is not obtained successfully” has been changed to --if a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports is not obtained--;

In claim 12, lines 6-7: “obtain a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports;” has been deleted;
In claim 12, line 8: “if the first CSI PUCCH is obtained successfully” has been changed to --if a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports is obtained--; and, 

In claim 12, line 10: “if the first CSI PUCCH is not obtained successfully” has been changed to --if a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports is not obtained--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462